
	
		II
		110th CONGRESS
		1st Session
		S. 936
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Durbin (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reform the financing of Senate elections, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Fair Elections Now Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Fair elections financing of Senate election
				campaigns
					Subtitle A—Fair elections financing program
					Sec. 101. Findings and declarations.
					Sec. 102. Eligibility requirements and benefits of fair
				elections financing of Senate election campaigns.
						TITLE V—Fair elections financing of Senate election
				  campaigns
						Sec. 501.
				  Definitions.
						Sec. 502. Senate Fair Elections
				  Fund.
						Sec. 503. Eligibility for allocations from the
				  Fund.
						Sec. 504. Seed money contribution
				  requirement.
						Sec. 505. Qualifying contribution
				  requirement.
						Sec. 506. Contribution and expenditure
				  requirements.
						Sec. 507. Debate
				  requirement.
						Sec. 508. Certification by
				  Commission.
						Sec. 509. Benefits for participating
				  candidates.
						Sec. 510. Allocations from the
				  Fund.
						Sec. 511. Payment of fair fight
				  funds.
						Sec. 512. Administration of the Senate fair elections
				  system.
						Sec. 513. Violations and
				  penalties.
					Sec. 103. Reporting requirements for nonparticipating
				candidates.
					Sec. 104. Modification of electioneering communication
				reporting requirements.
					Sec. 105. Limitation on coordinated expenditures by political
				party committees with participating candidates.
					Sec. 106. Audits.
					Subtitle B—Senate Fair Elections Fund Revenues
					Sec. 111. Deposit of proceeds from recovered spectrum
				auctions.
					Sec. 112. Tax credit for voluntary donations to Senate Fair
				Elections Fund.
					Subtitle C—Fair Elections Review Commission
					Sec. 121. Establishment of Commission.
					Sec. 122. Structure and membership of the
				commission.
					Sec. 123. Powers of the Commission.
					Sec. 124. Administration.
					Sec. 125. Authorization of appropriations.
					Sec. 126. Expedited consideration of Commission
				recommendations.
					TITLE II—Voter information
					Sec. 201. Broadcasts relating to candidates.
					Sec. 202. Political advertisement vouchers for participating
				candidates.
					Sec. 203. FCC to prescribe standardized form for reporting
				candidate campaign ads.
					Sec. 204. Limit on Congressional use of the franking
				privilege.
					TITLE III—Responsibilities of the Federal Election
				Commission
					Sec. 301. Petition for certiorari.
					Sec. 302. Filing by Senate candidates with
				Commission.
					Sec. 303. Electronic filing of FEC reports.
					TITLE IV—Miscellaneous provisions
					Sec. 401. Severability.
					Sec. 402. Review of constitutional issues.
					Sec. 403. Effective date.
				
			IFair
			 elections financing of Senate election campaigns
			AFair elections
			 financing program
				101.Findings and
			 declarations
					(a)Undermining of
			 democracy by campaign contributions from private sourcesThe
			 Senate finds and declares that the current system of privately financed
			 campaigns for election to the United States Senate has the capacity, and is
			 often perceived by the public, to undermine democracy in the United States
			 by—
						(1)creating a
			 conflict of interest, perceived or real, by encouraging Senators to accept
			 large campaign contributions from private interests that are directly affected
			 by Federal legislation;
						(2)diminishing or
			 giving the appearance of diminishing a Senator's accountability to constituents
			 by compelling legislators to be accountable to the major contributors who
			 finance their election campaigns;
						(3)violating the
			 democratic principle of one person, one vote and diminishing the
			 meaning of the right to vote by allowing monied interests to have a
			 disproportionate and unfair influence within the political process;
						(4)imposing large,
			 unwarranted costs on taxpayers through legislative and regulatory outcomes
			 shaped by unequal access to lawmakers for campaign contributors;
						(5)driving up the
			 cost of election campaigns, making it difficult for qualified candidates
			 without personal wealth or access to campaign contributions from monied
			 individuals and interest groups to mount competitive Senate election
			 campaigns;
						(6)disadvantaging
			 challengers, because large campaign contributors tend to donate their money to
			 incumbent Senators, thus causing Senate elections to be less competitive;
			 and
						(7)burdening
			 incumbents with a preoccupation with fundraising and thus decreasing the time
			 available to carry out their public responsibilities.
						(b)Enhancement of
			 democracy by providing allocations from the Senate Fair Elections
			 FundThe Senate finds and declares that providing the option of
			 the replacement of private campaign contributions with allocations from the
			 Senate Fair Elections Fund for all primary, runoff, and general elections to
			 the Senate would enhance American democracy by—
						(1)eliminating the
			 potentially inherent conflict of interest created by the private financing of
			 the election campaigns of public officials, thus restoring public confidence in
			 the integrity and fairness of the electoral and legislative processes;
						(2)increasing the
			 public’s confidence in the accountability of Senators to the constituents who
			 elect them;
						(3)helping to
			 eliminate access to wealth as a determinant of a citizen’s influence within the
			 political process and to restore meaning to the principle of one person,
			 one vote;
						(4)reversing the
			 escalating cost of elections and saving taxpayers billions of dollars that are
			 (or that are perceived to be) currently allocated based upon legislative and
			 regulatory agendas skewed by the influence of campaign contributions;
						(5)creating a more
			 level playing field for incumbents and challengers by creating genuine
			 opportunities for all Americans to run for the Senate and by encouraging more
			 competitive elections; and
						(6)freeing Senators
			 from the incessant preoccupation with raising money, and allowing them more
			 time to carry out their public responsibilities.
						102.Eligibility
			 requirements and benefits of fair elections financing of Senate election
			 campaignsThe
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 431 et seq.) is amended by adding at the end the following:
					
						VFair
				elections financing of Senate election campaigns
							501.DefinitionsIn this title:
								(1)Allocation from
				the FundThe term allocation from the Fund means an
				allocation of money from the Senate Fair Elections Fund to a participating
				candidate pursuant to sections 510 and 511.
								(2)Fair elections
				qualifying periodThe term fair elections qualifying
				period means, with respect to any candidate for Senator, the
				period—
									(A)beginning on the
				date on which the candidate files a statement of intent under section
				503(a)(1); and
									(B)ending on the
				date that is 30 days before—
										(i)the date of the
				primary election; or
										(ii)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
										(3)Fair elections
				start dateThe term fair elections start date means,
				with respect to any candidate, the date that is 180 days before—
									(A)the date of the
				primary election; or
									(B)in the case of a
				State that does not hold a primary election, the date prescribed by State law
				as the last day to qualify for a position on the general election
				ballot.
									(4)FundThe
				term Fund means the Senate Fair Elections Fund established by
				section 502.
								(5)Immediate
				familyThe term immediate family means, with respect
				to any candidate—
									(A)the candidate’s
				spouse;
									(B)a child,
				stepchild, parent, grandparent, brother, half-brother, sister, or half-sister
				of the candidate or the candidate’s spouse; and
									(C)the spouse of any
				person described in subparagraph (B).
									(6)Independent
				candidateThe term independent candidate means a
				candidate for Senator who is—
									(A)not affiliated
				with any political party; or
									(B)affiliated with a
				political party that—
										(i)in the case of a
				candidate in a State that holds a primary election for Senator, does not hold a
				primary election for Senator; or
										(ii)in the case of a
				candidate in a State that does not hold primary election for Senator, does not
				have ballot status in such State.
										(7)Major party
				candidate
									(A)In
				generalThe term major party candidate means a
				candidate for Senator who is affiliated with a major political party.
									(B)Major political
				partyThe term major political party means, with
				respect to any State, a political party of which a candidate for the office of
				Senator, President, or Governor in the preceding 5 years, received, as a
				candidate of that party in such State, 25 percent or more of the total number
				of popular votes cast for such office in such State.
									(8)Minor party
				candidateThe term minor party candidate means a
				candidate for Senator who is affiliated with a political party that—
									(A)holds a primary
				for Senate nominations; and
									(B)is not a major
				political party.
									(9)Nonparticipating
				candidateThe term nonparticipating candidate means
				a candidate for Senator who is not a participating candidate.
								(10)Participating
				candidateThe term participating candidate means a
				candidate for Senator who is certified under section 508 as being eligible to
				receive an allocation from the Fund.
								(11)Qualifying
				contributionThe term qualifying contribution means,
				with respect to a candidate, a contribution that—
									(A)is in the amount
				of $5 exactly;
									(B)is made by an
				individual who—
										(i)is a resident of
				the State with respect to which the candidate is seeking election; and
										(ii)is not
				prohibited from making a contribution under this Act;
										(C)is made during the
				fair elections qualifying period; and
									(D)meets the
				requirements of section 505(c).
									(12)Seed money
				contributionThe term seed money contribution means
				a contribution or contributions by any 1 individual—
									(A)aggregating not
				more than $100; and
									(B)made to a
				candidate after the date of the most recent previous election for the office
				which the candidate is seeking and before the date the candidate has been
				certified as a participating candidate under section 508(a).
									502.Senate Fair
				Elections Fund
								(a)EstablishmentThere
				is established in the Treasury a fund to be known as the Senate Fair
				Elections Fund.
								(b)Amounts held by
				FundThe Fund shall consist of the following amounts:
									(1)Proceeds from
				recovered spectrumProceeds deposited into the Fund under section
				309(j)(8)(E)(ii)(II) of the Communications Act of 1934.
									(2)Excess spectrum
				user feesAmounts deposited in the Fund under section
				315A(f)(2)(B)(ii) of the Communications Act of 1934.
									(3)Voluntary
				contributionsVoluntary contributions to the fund.
									(4)Qualifying
				contributions, penalties, and other depositsAmounts deposited
				into the Fund under—
										(A)section 504(2)
				(relating to limitation on amount of seed money);
										(B)section 505(d)
				(relating to deposit of qualifying contributions);
										(C)section 506(c)
				(relating to exceptions to contribution requirements);
										(D)section 509(c)
				(relating to remittance of allocations from the Fund);
										(E)section 513
				(relating to violations); and
										(F)any other section
				of this Act.
										(5)Investment
				returnsInterest on, and the proceeds from, the sale or
				redemption of, any obligations held by the Fund under subsection (c).
									(c)InvestmentThe
				Commission shall invest portions of the Fund in obligations of the United
				States in the same manner as provided under section 9602(b) of the Internal
				Revenue Code of 1986.
								(d)Use of
				Fund
									(1)In
				generalThe sums in the Senate Fair Elections Fund shall be used
				to make allocations to participating candidates in accordance with sections 510
				and 511.
									(2)Insufficient
				amountsUnder regulations established by the Commission, rules
				similar to the rules of section 9006(c) of the Internal Revenue Code shall
				apply.
									503.Eligibility for
				allocations from the Fund
								(a)In
				generalA candidate for Senator is eligible to receive an
				allocation from the Fund for any election if the candidate meets the following
				requirements:
									(1)The candidate
				files with the Commission a statement of intent to seek certification as a
				participating candidate under this title during the period beginning on the
				fair elections start date and ending on the last day of the fair elections
				qualifying period.
									(2)The candidate has
				complied with the seed money contribution requirements of section 504.
									(3)The candidate
				meets the qualifying contribution requirements of section 505.
									(4)Not later than
				the last day of the fair elections qualifying period, the candidate files with
				the Commission an affidavit signed by the candidate and the treasurer of the
				candidate's principal campaign committee declaring that the candidate—
										(A)has complied and,
				if certified, will comply with the contribution and expenditure requirements of
				section 506;
										(B)if certified,
				will comply with the debate requirements of section 507;
										(C)if certified, will
				not run as a nonparticipating candidate during such year in any election for
				the office that such candidate is seeking; and
										(D)has either
				qualified or will take steps to qualify under State law to be on the
				ballot.
										(b)General
				electionNotwithstanding subsection (a), a candidate shall not be
				eligible to receive an allocation from the Fund for a general election or a
				general run off election unless the candidate’s party nominated the candidate
				to be placed on the ballot for the general election or the candidate qualified
				to be placed on the ballot as an independent candidate, and the candidate is
				qualified under State law to be on the ballot.
								504.Seed money
				contribution requirementA
				candidate for Senator meets the seed money contribution requirements of this
				section if the candidate meets the following requirements:
								(1)Separate
				accountingThe candidate maintains seed money contributions in a
				separate account.
								(2)Limitation on
				amountThe candidate deposits into the Senate Fair Elections Fund
				or returns to donors an amount equal to the amount of any seed money
				contributions which, in the aggregate, exceed the sum of—
									(A)in the case of an
				independent candidate, the amount which the candidate would be entitled to
				under section 510(c)(3); and
									(B)in the case of
				any other candidate, the amount which the candidate would be entitled to under
				section 510(c)(1).
									(3)Use of seed
				moneyThe candidate makes expenditures from seed money
				contributions only for campaign-related costs.
								(4)RecordsThe
				candidate maintains a record of the name and street address of any contributor
				of a seed money contribution and the amount of any such contribution.
								(5)ReportUnless
				a seed money contribution or an expenditure made with a seed money contribution
				has been reported previously under section 304, the candidate files with the
				Commission a report disclosing all seed money contributions and expenditures
				not later than 48 hours after receiving notification of the determination with
				respect to the certification of the candidate under section 508.
								505.Qualifying
				contribution requirement
								(a)In
				generalA candidate for Senator meets the requirement of this
				section if, during the fair elections qualifying period, the candidate obtains
				a number of qualifying contributions equal to the sum of—
									(1)2,000;
				plus
									(2)500 for each
				congressional district in excess of 1 in the State with respect to which the
				candidate is seeking election.
									(b)Special rule for
				certain candidates
									(1)In
				generalNotwithstanding subsection (a), in the case of a
				candidate described in paragraph (2), the requirement of this section is met
				if, during the fair elections qualifying period, the candidate obtains a number
				of qualifying contributions equal to 150 percent of the number of qualifying
				contributions that such candidate would be required to obtain without regard to
				this subsection.
									(2)Candidate
				describedA candidate is described in this paragraph if—
										(A)the candidate is
				a minor party candidate or an independent candidate; and
										(B)in the most
				recent general election involving the office of Senator, President, or Governor
				in the State in which the candidate is seeking office, the candidate and all
				candidates of the same political party as such candidate received less than 5
				percent of the total number of votes cast for each such office.
										(c)Requirements
				relating to receipt of qualifying contributionEach qualifying
				contribution—
									(1)may be made by
				means of a personal check, money order, debit card, or credit card;
									(2)shall be payable
				to the Senate Fair Elections Fund;
									(3)shall be accompanied
				by a signed statement containing—
										(A)the contributor’s
				name and home address;
										(B)an oath declaring
				that the contributor—
											(i)is a resident of
				the State in which the candidate with respect to whom the contribution is made
				is running for election;
											(ii)understands that
				the purpose of the qualifying contribution is to show support for the candidate
				so that the candidate may qualify for public financing;
											(iii)is making the
				contribution in his or her own name and from his or her own funds;
											(iv)has made the
				contribution willingly; and
											(v)has not received
				any thing of value in return for the contribution; and
											(4)shall be
				acknowledged by a receipt that is sent to the contributor with a copy kept by
				the candidate for the Commission and a copy kept by the candidate for the
				election authorities in the State with respect to which the candidate is
				seeking election.
									(d)Deposit of
				qualifying contributions
									(1)In
				generalNot later than 21 days after obtaining a qualifying
				contribution, a candidate shall—
										(A)deposit such
				contribution into the Senate Fair Elections Fund, and
										(B)remit to the
				Commission a copy of the receipt for such contribution.
										(2)Deposit of
				contributions after certificationNotwithstanding paragraph (1),
				all qualifying contributions obtained by a candidate shall be deposited into
				the Senate Fair Elections Fund and all copies of receipts for such
				contributions shall be remitted to the Commission not later than—
										(A)in the case of a
				candidate who is denied certification under section 508, 3 days after receiving
				a notice of denial of certification under section 508(a)(2); and
										(B)in any other
				case, not later than the last day of the fair elections qualifying
				period.
										(e)Verification of
				qualifying contributionsThe Commission shall establish
				procedures for the auditing and verification of qualifying contributions to
				ensure that such contributions meet the requirements of this section. Such
				procedures may provide for verification through the means of a postcard or
				other method, as determined by the Commission.
								506.Contribution
				and expenditure requirements
								(a)General
				ruleA candidate for Senator
				meets the requirements of this section if, during the election cycle of the
				candidate, the candidate—
									(1)except as
				provided in subsection (b), accepts no contributions other than—
										(A)seed money
				contributions;
										(B)qualifying
				contributions made payable to the Senate Fair Elections Fund;
										(C)allocations from
				the Senate Fair Elections Fund under sections 510 and 511; and
										(D)vouchers provided
				to the candidate under section 315A of the Communications Act of 1934;
										(2)makes no
				expenditures from any amounts other than from—
										(A)amounts received
				from seed money contributions;
										(B)amounts received
				from the Senate Fair Elections Fund; and
										(C)vouchers provided
				to the candidate under section 315A of the Communications Act of 1934;
				and
										(3)makes no
				expenditures from personal funds or the funds of any immediate family member
				(other than funds received through seed money contributions).
									For
				purposes of this subsection, a payment made by a political party in
				coordination with a participating candidate shall not be treated as a
				contribution to or as an expenditure made by the participating
				candidate.(b)Contributions
				for leadership PACs, etcA political committee of a participating
				candidate which is not an authorized committee of such candidate may accept
				contributions other than contributions described in subsection (a)(1) from any
				person if—
									(1)the aggregate
				contributions from such person for any for a calendar year do not exceed $100;
				and
									(2)no portion of
				such contributions is disbursed in connection with the campaign of the
				participating candidate.
									(c)Exception
									(1)In
				generalNotwithstanding subsection (a), a candidate shall not be
				treated as having failed to meet the requirements of this section if any
				contributions accepted before the date the candidate files a statement of
				intent under section 503(a)(1) are not expended and are—
										(A)returned to the
				contributor; or
										(B)submitted to the
				Federal Election Commission for deposit in the Senate Fair Elections
				Fund.
										(2)Special rule
				for seed money contributions and contributions for leadership
				PACsFor purposes of paragraph (1), a candidate shall not be
				required to return, donate, or submit any portion of the aggregate amount of
				contributions from any person which is $100 or less to the extent that such
				contribution—
										(A)otherwise
				qualifies as a seed money contribution; or
										(B)otherwise meets
				the requirements of subsection (b).
										(3)Special rule
				for contributions before the date of enactment of this
				titleNotwithstanding subsection (a), a candidate shall not be
				treated as having failed to meet the requirements of this section if any
				contributions accepted before the date of the enactment of this title are not
				expended and are—
										(A)returned to the
				contributor;
										(B)donated to an
				organization described in section 170(c) of the Internal Revenue Code of
				1986;
										(C)donated to a
				political party;
										(D)used to retire
				campaign debt; or
										(E)submitted to the
				Federal Election Commission for deposit in the Senate Fair Elections
				Fund.
										507.Debate
				requirementA candidate for
				Senator meets the requirements of this section if the candidate participates in
				at least—
								(1)1 public debate
				before the primary election with other participating candidates and other
				willing candidates from the same party and seeking the same nomination as such
				candidate; and
								(2)2 public debates
				before the general election with other participating candidates and other
				willing candidates seeking the same office as such candidate.
								508.Certification
				by Commission
								(a)In
				generalNot later than 5 days
				after a candidate for Senator files an affidavit under section 503(a)(4), the
				Commission shall—
									(1)certify whether or
				not the candidate is a participating candidate; and
									(2)notify the
				candidate of the Commission's determination.
									(b)Revocation of
				certification
									(1)In
				generalThe Commission may revoke a certification under
				subsection (a) if—
										(A)a candidate fails
				to qualify to appear on the ballot at any time after the date of certification;
				or
										(B)a candidate
				otherwise fails to comply with the requirements of this title.
										(2)Repayment of
				benefitsIf certification is revoked under paragraph (1), the
				candidate shall repay—
										(A)to the Senate
				Fair Elections Fund an amount equal to the value of benefits received under
				this title plus interest (at a rate determined by the Commission) on any such
				amount received; and
										(B)to Federal
				Communications Commission an amount equal to the amount of the dollar value of
				vouchers which were received from the Federal Communications Commission under
				section 315A of the Communications Act of 1934 and used by the
				candidate.
										509.Benefits for
				participating candidates
								(a)In
				generalA participating candidate shall be entitled to—
									(1)for each election
				with respect to which a candidate is certified as a participating
				candidate—
										(A)an allocation
				from the Fund to make or obligate to make expenditures with respect to such
				election, as provided in section 510;
										(B)fair fight funds,
				as provided in section 511; and
										(2)for the general
				election, vouchers for broadcasts of political advertisements, as provided in
				section 315A of the Communications Act of
				1934 (47 U.S.C. 315A).
									(b)Restriction on
				uses of allocations from the FundAllocations from the Fund
				received by a participating candidate under sections 510 and 511 may only be
				used for campaign-related costs.
								(c)Remitting
				allocations from the FundNot later than the date that is 45 days
				after the date of the election, a participating candidate shall remit to the
				Commission for deposit in the Senate Fair Elections Fund any unspent amounts
				paid to such candidate under this title for such election.
								510.Allocations
				from the Fund
								(a)In
				generalThe Commission shall make allocations from the Fund under
				section 509(a)(1)(A) to a participating candidate—
									(1)in the case of
				amounts provided under subsection (c)(1), not later than 48 hours after the
				date on which such candidate is certified as a participating candidate under
				section 508;
									(2)in the case of a
				general election, not later than 48 hours after—
										(A)the date the
				certification of the results of the primary election or the primary runoff
				election; or
										(B)in any case in
				which there is no primary election, the date the candidate qualifies to be
				placed on the ballot; and
										(3)in the case of a
				primary runoff election or a general runoff election, not later than 48 hours
				after the certification of the results of the primary election or the general
				election, as the case may be.
									(b)Method of
				paymentThe Commission shall distribute funds available to
				participating candidates under this section through the use of an electronic
				funds exchange or a debit card.
								(c)Amounts
									(1)Primary
				election allocation; initial allocation
										(A)In
				generalExcept as provided in subparagraphs (B), the Commission
				shall make an allocation from the Fund for a primary election to a
				participating candidate in an amount equal to 67 percent of the base amount
				with respect to such participating candidate.
										(B)Independent
				candidatesIn the case of a participating candidate who is an
				independent candidate, the Commission shall make an initial allocation from the
				Fund in an amount equal to 25 percent of the base amount with respect to such
				candidate.
										(C)Reduction for
				excess seed moneyAn allocation from the Fund for any candidate
				under this paragraph shall be reduced by an amount equal to the aggregate
				amount of seed money contributions received by the candidate in excess of the
				sum of—
											(i)$75,000;
				plus
											(ii)$7,500 for each
				congressional district in excess of 1 in the State with respect to which the
				candidate is seeking election.
											(2)Primary runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a primary runoff election to a participating candidate in an
				amount equal to 25 percent of the amount the participating candidate was
				eligible to receive under this section for the primary election.
									(3)General
				election allocation
										(A)In
				generalExcept as provided in subparagraph (B), the Commission
				shall make an allocation from the Fund for a general election to a
				participating candidate in an amount equal to the base amount with respect to
				such candidate.
										(B)Uncontested
				elections
											(i)In
				generalThe Commission shall make an allocation from the Fund to
				a participating candidate for a general election that is uncontested in an
				amount equal to 25 percent of the base amount with respect to such
				candidate.
											(ii)Uncontested
				electionsFor purposes of this subparagraph, an election is
				uncontested if not more than 1 candidate has received contributions (including
				payments from the Senate Fair Elections Fund) in an amount equal to or greater
				than the lesser of—
												(I)the amount in
				effect for a candidate in such election under paragraph (1)(C), or
												(II)an amount equal
				to 50 percent of the base amount with respect to such candidate.
												(C)Reduction for
				excess seed moneyThe allocation from the Fund for the general
				election for any participating candidate in a State that does not hold a
				primary election shall be reduced by an amount equal to the aggregate amount of
				seed money contributions received by the candidate in excess of the sum
				of—
											(i)$75,000;
				plus
											(ii)$7,500 for each
				congressional district in excess of 1 in the State with respect to which the
				candidate is seeking election.
											(4)General runoff
				election allocationThe Commission shall make an allocation from
				the Fund for a general runoff election to a participating candidate in an
				amount equal to 25 percent of the base amount with respect to such
				candidate.
									(d)Base
				amount
									(1)In
				generalExcept as otherwise provided in this subsection, the base
				amount for any candidate is an amount equal to the sum of—
										(A)$750,000;
				plus
										(B)$150,000 for each
				congressional district in excess of 1 in the State with respect to which the
				candidate is seeking election.
										(2)Minor party and
				independent candidates
										(A)Reduced amount
				for certain candidates
											(i)In
				generalIn the case of a minor party candidate or independent
				candidate described clause (ii), the base amount is an amount equal to the
				product of—
												(I)a fraction the
				numerator of which is the highest percentage of the vote received by the
				candidate or a candidate of the same political party as such candidate in the
				election described in clause (ii) and the denominator of which is 25 percent;
				and
												(II)the amount that
				would (but for this paragraph) be the base amount for the candidate under
				paragraph (1).
												(ii)Candidate
				describedA candidate is described in this clause if, in the most
				recent general election involving the office of Senator, President, or Governor
				in the State in which the candidate is seeking office—
												(I)such candidate,
				or any candidate of the same political party as such candidate, received 5
				percent or more of the total number of votes cast for any such office;
				and
												(II)such candidate
				and all candidates of the same political party as such candidate received less
				than 25 percent of the total number of votes cast for each such office.
												(B)ExceptionSubparagraph
				(A) shall not apply to any candidate if such candidate receives a number of
				qualifying contributions which is greater than 150 percent of the number of
				qualifying contributions such candidate is required to receive in order to meet
				the requirements of section 505(a).
										(3)IndexingIn
				each odd-numbered year after 2010—
										(A)each dollar
				amount under paragraph (1) shall be increased by the percent difference between
				the price index (as defined in section 315(c)(2)(A)) for the 12 months
				preceding the beginning of such calendar year and the price index for calendar
				year 2008;
										(B)each dollar
				amount so increased shall remain in effect for the 2-year period beginning on
				the first day following the date of the last general election in the year
				preceding the year in which the amount is increased and ending on the date of
				the next general election; and
										(C)if any amount
				after adjustment under subparagraph (A) is not a multiple of $100, such amount
				shall be rounded to the nearest multiple of $100.
										(4)Adjustment by
				media market
										(A)In
				generalThe Commission, in consultation with the Federal
				Communications Commission, shall establish an index reflecting the costs of the
				media markets in each State.
										(B)AdjustmentAt
				the beginning of each year, the Commission shall increase the amount under
				paragraph (1) (after application of paragraph (3)) based on the index
				established under subparagraph (A).
										511.Payment of
				fair fight funds
								(a)Determination
				of right to payment
									(1)In
				generalThe Commission shall, on a regular basis, make a
				determination on—
										(A)the amount of
				opposing funds with respect to each participating candidate, and
										(B)the applicable
				amount with respect to each participating candidate.
										(2)Basis of
				determinationsThe Commission shall make determinations under
				paragraph (1) based on—
										(A)reports filed by
				the relevant opposing candidate under section 304(a) with respect to amounts
				described in subsection (c)(1)(A)(i)(I); and
										(B)reports filed by
				political committees under section 304(a) and by other persons under section
				304(c) with respect to—
											(i)opposing funds
				described in clauses (ii)(I) and (iii)(I) of subsection (c)(1)(A); and
											(ii)applicable
				amounts described in subparagraphs (B)(i) and (C)(i) of subsection
				(b)(2).
											(3)Requests for
				determination relating to certain electioneering communications
										(A)In
				generalA participating candidate may request to the Commission
				to make a determination under paragraph (1) with respect to any relevant
				opposing candidate with respect to—
											(i)opposing funds
				described in clauses (ii)(II) and (iii)(II) of subsection (c)(1)(A); and
											(ii)applicable
				amounts described in subparagraphs (B)(ii) and (C)(ii) of subsection
				(b)(2).
											(B)Time for making
				determinationIn the case of any such request, the Commission
				shall make such determination and notify the participating candidate of such
				determination not later than—
											(i)24 hours after
				receiving such request during the 3-week period ending on the date of the
				election, and
											(ii)48 hours after
				receiving such request at any other time.
											(b)Payments
									(1)In
				generalThe Commission shall make available to the participating
				candidate fair fight funds in an amount equal to the amount of opposing funds
				that is in excess of the applicable amount—
										(A)immediately after
				making any determination under subsection (a) with respect to any participating
				candidate during the 3-week period ending on the date of the election,
				and
										(B)not later than 24
				hours after making such determination at any other time.
										(2)Applicable
				amountFor purposes of this section, the applicable amount is an
				amount equal to the sum of—
										(A)the sum
				of—
											(i)the amount of
				seed money contribution received by the participating candidate;
											(ii)in the case of a
				general election, the value of any vouchers received by the candidate under
				section 315A of the Communications Act of 1934; plus
											(iii)(I)in the case of a
				participating candidate who is a minor party candidate running in a general
				election or an independent candidate, the allocation from the Fund which would
				have been provided to such candidate for such election if such candidate were a
				major party candidate; or
												(II)in the case of any other participating
				candidate, an amount equal to the allocation from the Fund to such candidate
				for such election under section 510(c);
												(B)the sum
				of—
											(i)the amount of
				independent expenditures made advocating the election of the participating
				candidate; plus
											(ii)the amount of
				disbursements for electioneering communications which promote or support such
				participating candidate;
											(C)the sum
				of—
											(i)the amount of
				independent expenditures made advocating the defeat of the relevant opposing
				candidate; plus
											(ii)the amount of
				disbursements for electioneering communications which attack or oppose the
				relevant opposing candidate; plus
											(D)the amount of
				fair fight funds previously provided to the participating candidate under this
				subsection for the election.
										(3)Limits on
				amount of paymentThe aggregate of fair fight funds that a
				participating candidate receives under this subsection for any election shall
				not exceed 200 percent of the allocation from the Fund that the participating
				candidate receives for such election under section 510(c).
									(c)DefinitionsFor
				purposes of this section—
									(1)Opposing
				funds
										(A)In
				generalThe term opposing funds means, with respect
				to any participating candidate for any election, the sum of—
											(i)(I)the greater of the
				total contributions received by the relevant opposing candidate or the total
				expenditures made by such relevant opposing candidate; or
												(II)in the case of a relevant opposing
				candidate who is a participating candidate, an amount equal to the sum of the
				amount of seed money contributions received by the relevant opposing candidate,
				the value of any vouchers received by the relevant opposing candidate for the
				general election under section 315A of the Communications Act of 1934, and the
				allocation from the Fund under section 510(c) for the relevant opposing
				candidate for such election;
												(ii)the sum
				of—
												(I)the amount of
				independent expenditures made advocating the election of such relevant opposing
				candidate; plus
												(II)the amount of
				disbursements for electioneering communications which promote or support such
				relevant opposing candidate; plus
												(iii)the sum
				of—
												(I)the amount of
				independent expenditures made advocating the defeat of such participating
				candidate; plus
												(II)the amount of
				disbursements for electioneering communications which attack or oppose such
				participating candidate.
												(2)Relevant
				opposing candidateThe term relevant opposing
				candidate means, with respect to any participating candidate, the
				opposing candidate of such participating candidate with respect to whom the
				amount under paragraph (1) is the greatest.
									(3)Electioneering
				communicationThe term electioneering communication
				has the meaning given such term under section 304(f)(3), except that
				subparagraph (A)(i)(II)(aa) thereof shall be applied by substituting
				30 for 60.
									512.Administration
				of the Senate fair elections system
								(a)RegulationsThe
				Commission shall prescribe regulations to carry out the purposes of this title,
				including regulations—
									(1)to establish
				procedures for—
										(A)verifying the
				amount of valid qualifying contributions with respect to a candidate;
										(B)effectively and
				efficiently monitoring and enforcing the limits on the use of personal funds by
				participating candidates;
										(C)the expedited
				payment of fair fight funds during the 3-week period ending on the date of the
				election;
										(D)monitoring the
				use of allocations from the Fund under this title through audits or other
				mechanisms; and
										(E)returning unspent
				disbursements and disposing of assets purchased with allocations from the
				Fund;
										(2)providing for the
				administration of the provisions of this title with respect to special
				elections;
									(3)pertaining to the
				replacement of candidates;
									(4)regarding the
				conduct of debates in a manner consistent with the best practices of States
				that provide public financing for elections; and
									(5)for attributing
				expenditures to specific elections for the purposes of calculating opposing
				funds.
									(b)Operation of
				CommissionThe Commission shall maintain normal business hours
				during the weekend immediately before any general election for the purposes of
				administering the provisions of this title, including the distribution of fair
				fight funds under section 511.
								(c)ReportsNot
				later than April 1, 2009, and every 2 years thereafter, the Commission shall
				submit to the Senate Committee on Rules and Administration a report
				documenting, evaluating, and making recommendations relating to the
				administrative implementation and enforcement of the provisions of this
				title.
								513.Violations and
				penalties
								(a)Civil penalty
				for violation of contribution and expenditure requirementsIf a candidate who has been certified as a
				participating candidate under section 508(a) accepts a contribution or makes an
				expenditure that is prohibited under section 506, the Commission shall assess a
				civil penalty against the candidate in an amount that is not more than 3 times
				the amount of the contribution or expenditure. Any amounts collected under this
				subsection shall be deposited into the Senate Fair Elections Fund.
								(b)Repayment for
				improper use of Fair Elections Fund
									(1)In
				generalIf the Commission determines that any benefit made
				available to a participating candidate under this title was not used as
				provided for in this title or that a participating candidate has violated any
				of the dates for remission of funds contained in this title, the Commission
				shall so notify the candidate and the candidate shall pay to the Senate Fair
				Elections Fund an amount equal to—
										(A)the amount of
				benefits so used or not remitted, as appropriate, and
										(B)interest on any
				such amounts (at a rate determined by the Commission).
										(2)Other action not
				precludedAny action by the Commission in accordance with this
				subsection shall not preclude enforcement proceedings by the Commission in
				accordance with section 309(a), including a referral by the Commission to the
				Attorney General in the case of an apparent knowing and willful violation of
				this
				title.
									.
				103.Reporting
			 requirements for nonparticipating candidates
					(a)In
			 generalSection 304 of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 434) is amended by adding at the end the following:
						
							(i)Nonparticipating
				candidates
								(1)Initial
				report
									(A)In
				generalEach nonparticipating candidate who is opposed to a
				participating candidate and who receives contributions or makes expenditures
				aggregating more than the threshold amount shall, within 48 hours of the date
				such aggregate contributions or expenditures exceed the threshold amount, file
				with the Commission a report stating the total amount of contributions received
				and expenditures made or obligated by such candidate.
									(B)Threshold
				amountFor purposes of this paragraph, the term threshold
				amount means 75 percent of the allocation from the Fund that a
				participating candidate would be entitled to receive in such election under
				section 510 if the participating candidate were a major party candidate.
									(2)Periodic
				reports
									(A)In
				generalIn addition to any reports required under subsection (a),
				each nonparticipating candidate who is required to make a report under
				paragraph (1) shall make the following reports:
										(i)A
				report which shall be filed not later than 5 P.M. on the forty-second day
				before the date on which the election involving such candidate is held and
				which shall be complete through the forty-fourth day before such date.
										(ii)A report which
				shall be filed not later than 5 P.M. on the twenty-first day before the date on
				which the election involving such candidate is held and which shall be complete
				through the twenty-third day before such date.
										(iii)A report which
				shall be filed not later than 5 P.M. on the twelfth day before the date on
				which the election involving such candidate is held and which shall be complete
				through the fourteenth day before such date.
										(B)Additional
				reporting within 2 weeks of electionEach nonparticipating
				candidate who is required to make a report under paragraph (1) and who receives
				contributions or makes expenditures aggregating more than $1,000 at any time
				after the fourteenth day before the date of the election involving such
				candidate shall make a report to the Commission not later than 24 hours after
				such contributions are received or such expenditures are made.
									(C)Contents of
				reportEach report required under this paragraph shall state the
				total amount of contributions received and expenditures made or obligated to be
				made during the period covered by the report.
									(3)DefinitionsFor
				purposes of this subsection and section 309(a)(13), the terms
				nonparticipating candidate, participating candidate,
				and allocation from the Fund have the respective meanings given to
				such terms under section
				501.
								.
					(b)Increased
			 penalty for failure To fileSection 309(a) of the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 437(g)) is amended by adding at the end
			 the following new paragraph:
						
							(13)Increased
				civil penalties with respect to reporting by nonparticipating
				candidatesFor purposes of paragraphs (5) and (6), any civil
				penalty with respect to a violation of section 304(i) shall not exceed the
				greater of—
								(A)the amount
				otherwise applicable without regard to this paragraph; or
								(B)for each day of
				the violation, 3 times the amount of the fair fight funds under section 511
				that otherwise would have been allocated to the participating candidate but for
				such
				violation.
								.
					104.Modification
			 of electioneering communication reporting requirementsParagraph (2) of section 304(f) of the
			 Federal Election Campaign Act of 1971 (2 U.S.C. 434(f)(2)) is amended by
			 redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G),
			 respectively, and by inserting after subparagraph (D) the following new
			 subparagraph:
					
						(E)in the case of a
				communication referring to any candidate in an election involving a
				participating candidate (as defined under section 501(9)), a transcript of the
				electioneering
				communication.
						.
				105.Limitation on
			 coordinated expenditures by political party committees with participating
			 candidates
					(a)In
			 generalSection 315(d)(3) of
			 the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441a(d)) is amended—
						(1)by redesignating subparagraphs (A) and (B)
			 as subparagraphs (B) and (C), respectively; and
						(2)by inserting before subparagraph (B), as
			 redesignated by paragraph (1), the following new subparagraph:
							
								(A)in the case of a
				candidate for election to the office of Senator who is a participating
				candidate (as defined in section 501), the lesser of—
									(i)10 percent of the
				allocation from the Senate Elections Fund that the participating candidate is
				eligible to receive for the general election under section 510(c)(3); or
									(ii)the amount which
				would (but for this subparagraph) apply with respect to such candidate under
				subparagraph
				(B);
									.
						(b)Conforming
			 amendmentSubparagraph (B) of section 315(d)(3) of such Act, as
			 redesignated by subsection (a), is amended by inserting who is not a
			 participating candidate (as so defined) after office of
			 Senator.
					106.AuditsSection 311(b) of the
			 Federal Election Campaign Act of 1971
			 (2 U.S.C. 438(b)) is amended—
					(1)by inserting
			 (1) before The Commission; and
					(2)by adding at the
			 end the following:
						
							(2)Audits of
				participating candidates
								(A)In
				generalNotwithstanding paragraph (1), after every primary,
				general, and runoff election, the Commission shall conduct random audits and
				investigations of not less than 30 percent of the authorized committees of
				candidates who are participating candidates (as defined in section 501).
								(B)Selection of
				subjectsThe subjects of audits and investigations under this
				paragraph shall be selected on the basis of impartial criteria established by a
				vote of at least 4 members of the
				Commission.
								.
					BSenate Fair
			 Elections Fund Revenues
				111.Deposit of
			 proceeds from recovered spectrum auctionsSection 309(j)(8)(E)(ii) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)(8)(E)(ii)) is amended—
					(1)by striking
			 deposited in and inserting the following: “deposited as
			 follows:
						
							(I)90 percent of
				such proceeds deposited in
							;
				and
					(2)by adding at the
			 end the following:
						
							(II)10 percent of
				such proceeds deposited in the Senate Fair Elections Fund established under
				section 502 of the Federal Election Campaign Act of
				1972.
							.
					112.Tax credit for
			 voluntary donations to Senate Fair Elections Fund
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
						
							30D.Credit for
				contributions to Senate Fair Elections Fund
								(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the lesser
				of—
									(1)the amount
				contributed to the Senate Fair Elections Fund by the taxpayer during such
				taxable year, or
									(2)$500.
									(b)Limitations
									(1)No credit for
				qualifying contributionsNo credit shall be allowed under
				subsection (a) for any contribution which is a qualifying contribution (as
				defined under section 501(11) of the Federal Election Campaign Act of
				1971).
									(2)No credit for
				designations under section 6097No credit shall be allowed with
				respect to any amount designated under section 6097.
									(3)Application
				with other creditsThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
										(A)the regular tax
				liability (as defined in section 26(b)) reduced by the sum of the credits
				allowable under subpart A and sections 27, 30, 30B, and 30C, over
										(B)the tentative
				minimum tax for the taxable year.
										(c)Senate Fair
				Elections FundFor purposes of this section, the term
				Senate Fair Elections Fund means the fund established under
				section 502 of the Federal Election Campaign Act of 1971.
								(d)Denial of
				double benefitNo deduction shall be allowed under this chapter
				for any amount for which a credit is allowed under subsection
				(a).
								.
					(b)Clerical
			 amendmentThe table of section for subpart B of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 30C the following new item:
						
							
								Sec. 30D. Credit for contributions to Senate Fair Elections
				Fund.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					CFair Elections
			 Review Commission
				121.Establishment
			 of Commission
					(a)EstablishmentThere
			 is established a commission to be known as the Fair Elections Review
			 Commission (hereafter in this subtitle referred to as the
			 Commission).
					(b)Duties
						(1)Review of fair
			 elections financing
							(A)In
			 generalAfter each general election for Federal office, the
			 Commission shall conduct a comprehensive review of the Senate fair elections
			 financing program under title V of the Federal Election Campaign Act of 1974,
			 including—
								(i)the
			 number and value of qualifying contributions a candidate is required to obtain
			 under section 505 of such Act to qualify for allocations from the Fund;
								(ii)the amount of
			 allocations from the Senate Fair Elections Fund that candidates may receive
			 under sections 510 and 511 of such Act;
								(iii)the overall
			 satisfaction of participating candidates with the program; and
								(iv)such other
			 matters relating to financing of Senate campaigns as the Commission determines
			 are appropriate.
								(B)Criteria for
			 reviewIn conducting the review under subparagraph (A), the
			 Commission shall consider the following:
								(i)Review of
			 qualifying contribution requirementsThe Commission shall
			 consider whether the number and value of qualifying contributions required
			 strikes a balance between the importance of voter choice and fiscal
			 responsibility, taking into consideration the number of primary and general
			 election participating candidates, the electoral performance of those
			 candidates, program cost, and any other information the Commission determines
			 is appropriate.
								(ii)Review of
			 program allocationsThe Commission shall consider whether
			 allocations from the Senate Elections Fund under sections 510 ad 511 of the
			 Federal Election Campaign Act of 1974 are sufficient for voters in each State
			 to learn about the candidates to cast an informed vote, taking into account the
			 historic amount of spending by winning candidates, media costs, primary
			 election dates, and any other information the Commission determines is
			 appropriate.
								(2)Report,
			 recommendations, and proposed legislative language
							(A)ReportNot
			 later than March 30 following any general election for Federal office, the
			 Commission shall submit a report to Congress on the review conducted under
			 paragraph (1). Such report shall contain a detailed statement of the findings,
			 conclusions, and recommendations of the Commission based on such review, and
			 shall contain any proposed legislative language (as required under subparagraph
			 (C)) of the Commission.
							(B)Findings,
			 conclusions, and recommendationsA finding, conclusion, or
			 recommendation of the Commission shall be included in the report under
			 subparagraph (A) only if not less than 3 members of the Commission voted for
			 such finding, conclusion, or recommendation.
							(C)Legislative
			 language
								(i)In
			 generalThe report under subparagraph (A) shall include
			 legislative language with respect to any recommendation involving—
									(I)an increase in
			 the number or value of qualifying contributions; or
									(II)an increase in
			 the amount of allocations from the Senate Elections Fund.
									(ii)FormThe
			 legislative language shall be in the form of a proposed bill for introduction
			 in Congress and shall not include any recommendation not related to matter
			 described subclause (I) or (II) of clause (i)
								122.Structure and
			 membership of the commission
					(a)Appointment
						(1)In
			 generalThe Commission shall be composed of 5 members, of
			 whom—
							(A)1 shall be
			 appointed by the President pro tempore of the Senate;
							(B)1 shall be
			 appointed by the Minority Leader of the Senate; and
							(C)3 shall be
			 appointed jointly by the members appointed under subparagraphs (A) and
			 (B).
							(2)Qualifications
							(A)In
			 generalThe members shall be
			 individuals who are nonpartisan and, by reason of their education, experience,
			 and attainments, exceptionally qualified to perform the duties of members of
			 the Commission.
							(B)ProhibitionNo
			 member of the Commission may be—
								(i)a
			 member of Congress;
								(ii)an
			 employee of the Federal government;
								(iii)a
			 registered lobbyist; or
								(iv)an
			 officer or employee of a political party or political campaign.
								(3)DateMembers of the Commission shall be
			 appointed not later than 60 days after the date of the enactment of this
			 Act.
						(4)TermsA member of the Commission shall be
			 appointed for a term of 5 years.
						(b)VacanciesA vacancy on the Commission shall be filled
			 not later than 30 calendar days after the date on which the Commission is given
			 notice of the vacancy, in the same manner as the original appointment. The
			 individual appointed to fill the vacancy shall serve only for the unexpired
			 portion of the term for which the individual’s predecessor was
			 appointed.
					(c)ChairpersonThe Commission shall designate a
			 Chairperson from among the members of the Commission.
					123.Powers of the
			 Commission
					(a)Meetings and
			 hearings
						(1)MeetingsThe Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers advisable to carry out the purposes of
			 this Act.
						(2)QuorumFour members of the Commission shall
			 constitute a quorum for purposes of voting, but a quorum is not required for
			 members to meet and hold hearings.
						(b)Information
			 from Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this Act. Upon request of the
			 Chairperson of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					(c)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
					(d)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					124.Administration
					(a)Compensation of
			 members
						(1)In
			 general
							(A)In
			 generalEach member, other
			 than the Chairperson, shall be paid at a rate equal to the daily equivalent of
			 the minimum annual rate of basic pay prescribed for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code, for each day
			 (including travel time) during which such member is engaged in the performance
			 of the duties of the Commission.
							(B)ChairpersonThe Chairperson shall be paid at a rate
			 equal to the daily equivalent of the minimum annual rate of basic pay
			 prescribed for level III of the Executive Schedule under section 5314 of title
			 5, United States Code, for each day (including travel time) during which such
			 member is engaged in the performance of the duties of the Commission.
							(2)Travel
			 expensesMembers shall
			 receive travel expenses, including per diem in lieu of subsistence, in
			 accordance with sections 5702 and 5703 of title 5, United States Code, while
			 away from their homes or regular places of business in performance of services
			 for the Commission.
						(b)Personnel
						(1)DirectorThe
			 Commission shall have a staff headed by an Executive Director. The Executive
			 Director shall be paid at a rate equivalent to a rate established for the
			 Senior Executive Service under section 5382 of title 5, United States
			 Code.
						(2)Staff
			 appointmentWith the approval of the Chairperson, the Executive
			 Director may appoint such personnel as the Executive Director and the
			 Commission determines to be appropriate.
						(3)Actuarial
			 experts and consultantsWith the approval of the Chairperson, the
			 Executive Director may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code.
						(4)Detail of
			 government employeesUpon the request of the Chairperson, the
			 head of any Federal agency may detail, without reimbursement, any of the
			 personnel of such agency to the Commission to assist in carrying out the duties
			 of the Commission. Any such detail shall not interrupt or otherwise affect the
			 civil service status or privileges of the Federal employee.
						(5)Other
			 resourcesThe Commission shall have reasonable access to
			 materials, resources, statistical data, and other information from the Library
			 of Congress and other agencies and elected representatives of the executive and
			 legislative branches of the Federal Government. The Chairperson of the
			 Commission shall make requests for such access in writing when
			 necessary.
						125.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out the
			 purposes of this subtitle.
				126.Expedited
			 consideration of Commission recommendations
					(a)Introduction
			 and committee consideration
						(1)IntroductionNot
			 later than 60 days after the Commission files a report under section 121(b),
			 the Majority Leader of the Senate, or the Majority Leader’s designee, shall
			 introduce any proposed legislative language submitted by the Commission under
			 section 121(b)(2)(C) in the Senate (hereafter in this section referred to as a
			 Commission bill).
						(2)Committee
			 consideration
							(A)ReferralA
			 Commission bill introduced in the Senate shall be referred to the Committee on
			 Rules and Administration of the Senate.
							(B)ReportingNot
			 later than 60 calendar days after the introduction of the Commission bill, the
			 Committee on Rules and Administration shall hold a hearing on the bill and
			 report the bill to the Senate. No amendment shall be in order to the bill in
			 the Committee.
							(C)Discharge of
			 committeeIf the Committee on Rules and Administration has not
			 reported a Commission bill at the end of 60 calendar days after its
			 introduction, such committee shall be automatically discharged from further
			 consideration of the Commission bill and it shall be placed on the appropriate
			 calendar.
							(b)Expedited
			 procedure
						(1)Floor
			 consideration in the Senate
							(A)In
			 generalNot later than 60 calendar days after the date on which a
			 committee has reported or has been discharged from consideration of a
			 Commission bill, the Majority Leader of the Senate, or the Majority Leader’s
			 designee shall move to proceed to the consideration of the Commission bill. It
			 shall also be in order for any member of the Senate to move to proceed to the
			 consideration of the bill at any time after the conclusion of such 60-day
			 period.
							(B)Motion to
			 proceedA motion to proceed to the consideration of a Commission
			 bill is privileged in the Senate. The motion is not debatable and is not
			 subject to a motion to postpone consideration of the Commission bill or to
			 proceed to the consideration of other business. A motion to reconsider the vote
			 by which the motion to proceed is agreed to or not agreed to shall not be in
			 order. If the motion to proceed is agreed to, the Senate shall immediately
			 proceed to consideration of the Commission bill without intervening motion,
			 order, action, or other business, and the Commission bill shall remain the
			 unfinished business of the Senate until disposed of.
							(C)Amendments,
			 motions, and appealsNo amendment shall be in order in the
			 Senate, and any debatable motion or appeal is debatable for not to exceed 5
			 hours to be divided equally between those favoring and those opposing the
			 motion or appeal.
							(D)Limited
			 debateConsideration in the Senate of the Commission bill and on
			 all debatable motions and appeals in connection therewith, shall be limited to
			 not more than 40 hours, which shall be equally divided between, and controlled
			 by, the Majority Leader and the Minority Leader of the Senate or their
			 designees. A motion further to limit debate on the Commission bill is in order
			 and is not debatable. All time used for consideration of the Commission bill,
			 including time used for quorum calls (except quorum calls immediately preceding
			 a vote), shall come from the 40 hours of consideration.
							(E)Vote on
			 passage
								(i)In
			 generalThe vote on passage in the Senate of the Commission bill
			 shall occur immediately following the conclusion of the 40-hour period for
			 consideration of the Commission bill under subparagraph (D) and a request to
			 establish the presence of a quorum.
								(ii)Other motions
			 not in orderA motion in the Senate to postpone consideration of
			 the Commission bill, a motion to proceed to the consideration of other
			 business, or a motion to recommit the Commission bill is not in order. A motion
			 in the Senate to reconsider the vote by which the Commission bill is agreed to
			 or not agreed to is not in order.
								(2)Floor
			 consideration in the House
							(A)In
			 generalIf a Commission bill is agreed to in the Senate, the
			 Majority Leader of the House of Representatives, or the Majority Leader’s
			 designee shall move to proceed to the consideration of the Commission bill not
			 later than 30 days after the date the House or Representatives receives notice
			 of such agreement. It shall also be in order for any member of the House of
			 Representatives to move to proceed to the consideration of the bill at any time
			 after the conclusion of such 30-day period.
							(B)Motion to
			 proceedA motion to proceed to the consideration of a Commission
			 bill is privileged in the House of Representatives. The motion is not debatable
			 and is not subject to a motion to postpone consideration of the Commission bill
			 or to proceed to the consideration of other business. A motion to reconsider
			 the vote by which the motion to proceed is agreed to or not agreed to shall not
			 be in order. If the motion to proceed is agreed to, the House of
			 Representatives shall immediately proceed to consideration of the Commission
			 bill without intervening motion, order, action, or other business, and the
			 Commission bill shall remain the unfinished business of the House of
			 Representatives until disposed of.
							(C)Amendments,
			 motions, and appealsNo amendment shall be in order in the House
			 of Representatives, and any debatable motion or appeal is debatable for not to
			 exceed 5 hours to be divided equally between those favoring and those opposing
			 the motion or appeal.
							(D)Limited
			 debateConsideration in the House of Representatives of the
			 Commission bill and on all debatable motions and appeals in connection
			 therewith, shall be limited to not more than 40 hours, which shall be equally
			 divided between, and controlled by, the Majority Leader and the Minority Leader
			 of the House of Representatives or their designees. A motion further to limit
			 debate on the Commission bill is in order and is not debatable. All time used
			 for consideration of the Commission bill, including time used for quorum calls
			 (except quorum calls immediately preceding a vote), shall come from the 40
			 hours of consideration.
							(E)Vote on
			 passage
								(i)In
			 generalThe vote on passage in the House of Representatives of
			 the Commission bill shall occur immediately following the conclusion of the
			 40-hour period for consideration of the Commission bill under subparagraph (D)
			 and a request to establish the presence of a quorum.
								(ii)Other motions
			 not in orderA motion in the House of Representatives to postpone
			 consideration of the Commission bill, a motion to proceed to the consideration
			 of other business, or a motion to recommit the Commission bill is not in order.
			 A motion in the House of Representatives to reconsider the vote by which the
			 Commission bill is agreed to or not agreed to is not in order.
								(c)Rules of Senate
			 and House of RepresentativesThis section is enacted by
			 Congress—
						(1)as an exercise of
			 the rulemaking power of the Senate and House of Representatives, respectively,
			 and as such it is deemed a part of the rules of each House, respectively, but
			 applicable only with respect to the procedure to be followed in that House in
			 the case of a Commission bill, and it supersedes other rules only to the extent
			 that it is inconsistent with such rules, and
						(2)with full
			 recognition of the constitutional right of either House to change the rules (so
			 far as relating to the procedure of that House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of that
			 House.
						IIVoter
			 information
			201.Broadcasts
			 relating to candidates
				(a)Lowest unit
			 charge; national committeesSection 315(b) of the
			 Communications Act of 1934
			 (47 U.S.C.
			 315(b)) is amended—
					(1)by striking
			 to such office in paragraph (1) and inserting to such
			 office, or by a national committee of a political party on behalf of such
			 candidate in connection with such campaign,; and
					(2)by inserting
			 for pre-emptible use thereof after station in
			 subparagraph (A) of paragraph (1).
					(b)Broadcast
			 ratesSection 315(b) of the Communications Act of 1934 (47 U.S.C. 315(b)),
			 as amended by subsection (a), is amended—
					(1)in paragraph
			 (1)(A), by striking paragraph (2) and inserting
			 paragraphs (2) and (3); and
					(2)by
			 adding at the end the following:
						
							(3)Participating
				candidatesIn the case of a participating candidate (as defined
				under section 501(10) of the Federal Election Campaign Act of 1971), the
				charges made for the use any broadcasting station for a television broadcast
				shall not exceed 80 percent of the lowest charge described in paragraph (1)(A)
				during—
								(A)the 45 days
				preceding the date of a primary or primary runoff election in which the
				candidate is opposed; and
								(B)the 60 days
				preceding the date of a general or special election in which the candidate is
				opposed.
								(4)Rate
				cardsA licensee shall provide to a candidate for Senate a rate
				card that discloses—
								(A)the rate charged
				under this subsection; and
								(B)the method that
				the licensee uses to determine the rate charged under this
				subsection.
								.
					(c)Preemption;
			 auditsSection 315 of such Act (47 U.S.C. 315) is amended—
					(1)by redesignating
			 subsections (f) and (g) as subsections (e) and (f), respectively and moving
			 them to follow the existing subsection (e);
					(2)by redesignating
			 the existing subsection (e) as subsection (c); and
					(3)by inserting
			 after subsection (c) (as redesignated by paragraph (2)) the following:
						
							(d)Preemption
								(1)In
				generalExcept as provided in paragraph (2), and notwithstanding
				the requirements of subsection (b)(1)(A), a licensee shall not preempt the use
				of a broadcasting station by a legally qualified candidate for Senate who has
				purchased and paid for such use.
								(2)Circumstances
				beyond control of licenseeIf a program to be broadcast by a
				broadcasting station is preempted because of circumstances beyond the control
				of the station, any candidate or party advertising spot scheduled to be
				broadcast during that program shall be treated in the same fashion as a
				comparable commercial advertising spot.
								(e)AuditsDuring
				the 45-day period preceding a primary election and the 60-day period preceding
				a general election, the Commission shall conduct such audits as it deems
				necessary to ensure that each broadcaster to which this section applies is
				allocating television broadcast advertising time in accordance with this
				section and section
				312.
							.
					(d)Revocation of
			 license for failure To permit accessSection 312(a)(7) of the
			 Communications Act of 1934 (47 U.S.C. 312(a)(7)) is amended—
					(1)by striking
			 or repeated;
					(2)by inserting
			 or cable system after broadcasting station;
			 and
					(3)by striking
			 his candidacy and inserting the candidacy of the
			 candidate, under the same terms, conditions, and business practices as apply to
			 the most favored advertiser of the licensee.
					(e)Stylistic
			 amendmentsSection 315 of such Act (47 U.S.C. 315) is
			 amended—
					(1)by striking
			 the in subsection (f)(1), as redesignated by subsection (b)(1),
			 and inserting Broadcasting
			 station.—;
					(2)by striking
			 the in subsection (f)(2), as redesignated by subsection (b)(1),
			 and inserting Licensee;
			 station licensee.—; and
					(3)by inserting
			 Regulations.— in subsection (g), as
			 redesignated by subsection (b)(1), before The Commission.
					202.Political
			 advertisement vouchers for participating candidates
				(a)In
			 generalTitle III of the Communications Act of 1934 (47 U.S.C. 301 et
			 seq.) is amended by inserting after section 315 the following:
					
						315A.Political
				advertisement voucher program
							(a)In
				generalThe Commission shall establish and administer a voucher
				program for the purchase of airtime on broadcasting stations for political
				advertisements in accordance with the provisions of this section.
							(b)CandidatesThe
				Commission shall only disburse vouchers under the program established under
				subsection (a) to individuals who meet the following requirements:
								(1)QualificationThe
				individual is certified by the Federal Election Commission as a participating
				candidate (as defined under section 501(10) of the Federal Election Campaign
				Act of 1971) with respect to a general election for Federal office under
				section 508 of the Federal Election Campaign Act of 1971.
								(2)AgreementThe
				individual has agreed in writing—
									(A)to keep and
				furnish to the Federal Election Commission such records, books, and other
				information as it may require; and
									(B)to repay to the
				Federal Communications Commission, if the Federal Election Commission revokes
				the certification of the individual as a participating candidate (as so
				defined), an amount equal to the dollar value of vouchers which were received
				from the Commission and used by the candidate.
									(c)AmountsThe
				Commission shall disburse vouchers to each candidate certified under subsection
				(b) in an aggregate amount equal to $100,000 multiplied by the number of
				congressional districts in the State with respect to which such candidate is
				running for office.
							(d)Use
								(1)Exclusive
				useVouchers disbursed by the Commission under this section may
				be used only for the purchase of broadcast airtime for political advertisements
				relating to a general election for the office of Senate by the participating
				candidate to which the vouchers were disbursed, except that—
									(A)a candidate may
				exchange vouchers with a political party under paragraph (2); and
									(B)a political party
				may use vouchers only to purchase broadcast airtime for political
				advertisements for generic party advertising, to support candidates for State
				or local office in a general election, or to support participating candidates
				of the party in a general election for Federal office, but only if it discloses
				the value of the voucher used as an expenditure under section 315(d) of the
				Federal Election Campaign Act of 1971
				(2 U.S.C.
				441(d)).
									(2)Exchange with
				political party committee
									(A)In
				generalAn individual who receives a voucher under this section
				may transfer the right to use all or a portion of the value of the voucher to a
				committee of the political party of which the individual is a candidate in
				exchange for money in an amount equal to the cash value of the voucher or
				portion exchanged.
									(B)Continuation of
				candidate obligationsThe transfer of a voucher, in whole or in
				part, to a political party committee under this paragraph does not release the
				candidate from any obligation under the agreement made under subsection (b)(2)
				or otherwise modify that agreement or its application to that candidate.
									(C)Party committee
				obligationsAny political party committee to which a voucher or
				portion thereof is transferred under subparagraph (A)—
										(i)shall account
				fully, in accordance with such requirements as the Commission may establish,
				for the receipt of the voucher; and
										(ii)may not use the
				transferred voucher or portion thereof for any purpose other than a purpose
				described in paragraph (1)(B).
										(D)Voucher as a
				contribution under FECAIf a candidate transfers a voucher or any
				portion thereof to a political party committee under subparagraph (A)—
										(i)the value of the
				voucher or portion thereof transferred shall be treated as a contribution from
				the candidate to the committee, and from the committee to the candidate, for
				purposes of sections 302 and 304 of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 432 and 434);
										(ii)the committee
				may, in exchange, provide to the candidate only funds subject to the
				prohibitions, limitations, and reporting requirements of the
				Federal Election Campaign Act of 1971
				(2 U.S.C.
				431 et seq.); and
										(iii)the amount, if
				identified as a voucher exchange shall not be considered a
				contribution for the purposes of sections 315 or 506 of that Act.
										(e)Value;
				acceptance; redemption
								(1)VoucherEach
				voucher disbursed by the Commission under this section shall have a value in
				dollars, redeemable upon presentation to the Commission, together with such
				documentation and other information as the Commission may require, for the
				purchase of broadcast airtime for political advertisements in accordance with
				this section.
								(2)AcceptanceA
				broadcasting station shall accept vouchers in payment for the purchase of
				broadcast airtime for political advertisements in accordance with this
				section.
								(3)RedemptionThe
				Commission shall redeem vouchers accepted by broadcasting stations under
				paragraph (2) upon presentation, subject to such documentation, verification,
				accounting, and application requirements as the Commission may impose to ensure
				the accuracy and integrity of the voucher redemption system. The Commission
				shall use amounts in the Political Advertising Voucher Account established
				under subsection (f) to redeem vouchers presented under this subsection.
								(4)Expiration
									(A)CandidatesA
				voucher may only be used to pay for broadcast airtime for political
				advertisements to be broadcast before midnight on the day before the date of
				the Federal election in connection with which it was issued and shall be null
				and void for any other use or purpose.
									(B)Exception for
				political party committeesA voucher held by a political party
				committee may be used to pay for broadcast airtime for political advertisements
				to be broadcast before midnight on December 31st of the odd-numbered year
				following the year in which the voucher was issued by the Commission.
									(5)Voucher as
				expenditure under feca
									(A)In
				generalExcept as provided in subparagraph (B), for purposes of
				the Federal Election Campaign Act of
				1971 (2
				U.S.C. 431 et seq.), the use of a voucher to purchase broadcast
				airtime constitutes an expenditure as defined in section 301(9)(A) of that Act
				(2 U.S.C.
				431(9)(A)).
									(B)Participating
				candidatesThe use of a voucher to purchase broadcast airtime by
				a participating candidate shall not constitute an expenditure for purposes of
				section 506 of such Act.
									(f)Political
				Advertising Voucher Account
								(1)In
				generalThe Commission shall establish an account to be known as
				the Political Advertising Voucher Account, which shall be credited with
				commercial television and radio spectrum use fees assessed under this
				subsection, together with any amounts repaid or otherwise reimbursed under this
				section or section 508(b)(2)(B) of the Federal Election Campaign Act of
				1971.
								(2)Spectrum use
				fee
									(A)In
				generalThe Commission shall assess, and collect annually, from
				each broadcast station, a spectrum use fee in an amount equal to 2 percent of
				each broadcasting station’s gross advertising revenues for such year.
									(B)Availability
										(i)In
				generalAny amount assessed and collected under this paragraph
				shall be used by the Commission as an offsetting collection for the purposes of
				making disbursements under this section, except that—
											(I)the salaries and
				expenses account of the Commission shall be credited with such sums as are
				necessary from those amounts for the costs of developing and implementing the
				program established by this section; and
											(II)the Commission
				may reimburse the Federal Election Commission for any expenses incurred by the
				Commission under this section.
											(ii)Deposit of
				excess fees into Senate Fair Elections FundIf the amount
				assessed and collected under this paragraph for years in any election period
				exceeds the amount necessary for making disbursements under this section for
				such election period, the Commission shall deposit such excess in the Senate
				Fair Elections Fund.
										(C)Fee does not
				apply to public broadcasting stationsSubparagraph (A) does not
				apply to a public telecommunications entity (as defined in section 397(12) of
				this Act).
									(3)Administrative
				provisionsExcept as otherwise provided in this subsection,
				section 9 of this Act applies to the assessment and collection of fees under
				this subsection to the same extent as if those fees were regulatory fees
				imposed under section 9.
								(g)DefinitionsIn
				this section:
								(1)Broadcasting
				stationThe term broadcasting station has the
				meaning given that term by section 315(f)(1) of this Act.
								(2)Federal
				electionThe term Federal election means any
				regularly-scheduled, primary, runoff, or special election held to nominate or
				elect a candidate to Federal office.
								(3)Federal
				officeThe term Federal office has the meaning given
				that term by section 301(3) of the Federal
				Election Campaign Act of 1971 (2 U.S.C. 431(3)).
								(4)Political
				partyThe term political party means a major party
				or a minor party as defined in section 9002(3) or (4) of the Internal Revenue
				Code of 1986 (26
				U.S.C. 9002(3) or (4)).
								(5)Other
				termsExcept as otherwise provided in this section, any term used
				in this section that is defined in section 301 or 501 of the Federal Election
				Campaign of 1971 (2
				U.S.C. 431) has the meaning given that term by either such
				section of that Act.
								(h)RegulationsThe
				Commission shall prescribe such regulations as may be necessary to carry out
				the provisions of this section. In developing the regulations, the Commission
				shall consult with the Federal Election
				Commission.
							.
				203.FCC to
			 prescribe standardized form for reporting candidate campaign ads
				(a)In
			 generalWithin 90 days after the date of enactment of this Act,
			 the Federal Communications Commission shall initiate a rulemaking proceeding to
			 establish a standardized form to be used by broadcasting stations, as defined
			 in section
			 315(f)(1) of the Communications
			 Act of 1934 (47 U.S.C. 315(f)(1)), to
			 record and report the purchase of advertising time by or on behalf of a
			 candidate for nomination for election, or for election, to Federal elective
			 office.
				(b)ContentsThe
			 form prescribed by the Commission under subsection (a) shall require,
			 broadcasting stations to report, at a minimum—
					(1)the station call
			 letters and mailing address;
					(2)the name and
			 telephone number of the station’s sales manager (or individual with
			 responsibility for advertising sales);
					(3)the name of the
			 candidate who purchased the advertising time, or on whose behalf the
			 advertising time was purchased, and the Federal elective office for which he or
			 she is a candidate;
					(4)the name, mailing
			 address, and telephone number of the person responsible for purchasing
			 broadcast political advertising for the candidate;
					(5)notation as to
			 whether the purchase agreement for which the information is being reported is a
			 draft or final version; and
					(6)the following
			 information about the advertisement:
						(A)The date and time
			 of the broadcast.
						(B)The program in
			 which the advertisement was broadcast.
						(C)The length of the
			 broadcast airtime.
						(c)Internet
			 accessIn its rulemaking under subsection (a), the Commission
			 shall require any broadcasting station required to file a report under this
			 section that maintains an Internet website to make available a link to such
			 reports on that website.
				204.Limit on
			 Congressional use of the franking privilege
				(a)In
			 generalSection 3210(a)(6) of
			 title 39, United States Code, is amended by striking subparagraph (A) and
			 inserting the following:
					
						(A)(i)Except as provided in
				clause (ii), Member of Congress or a Congressional Committee or Subcommittee of
				which such Member is Chairman or Ranking Member shall not mail any mass mailing
				as franked mail during the period which begins 90 days before date of the
				primary election and ends on the date of the general election with respect to
				any Federal office which such Member holds, unless the Member has made a public
				announcement that the Member will not be a candidate for reelection to such
				office in that year.
							(ii)A Member of Congress or a
				Congressional Committee or Subcommittee of which such Member is Chairman or
				Ranking Member may mail a mass mailing as franked mail if—
								(I)the purpose of the mailing is to
				communicate information about a public meeting; and
								(II)the content of the mailed matter
				includes only the name of the Member, Committee, or Subcommittee, as
				appropriate, and the date, time, and place of the public
				meeting.
								.
				(b)Conforming
			 amendments
					(1)Section
			 3210(a)(6) of title 39, United States Code, is amended by striking subparagraph
			 (B) and by redesignating subparagraphs (C) through (F) as subparagraphs (B)
			 through (E), respectively.
					(2)Section
			 3210(a)(6)(E) of title 39, United States Code, as redesignated by paragraph
			 (1), is amended by striking subparagraphs (A) and (C) and
			 inserting subparagraphs (A) and (B).
					IIIResponsibilities
			 of the Federal Election Commission
			301.Petition for
			 certiorariSection 307(a)(6)
			 of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 437d(a)(6)) is amended by inserting (including
			 a proceeding before the Supreme Court on certiorari) after
			 appeal.
			302.Filing by
			 Senate candidates with CommissionSection 302(g) of the Federal Election
			 Campaign Act of 1971 (2 U.S.C. 432(g)) is amended to read as follows:
				
					(g)Filing with the
				commissionAll designations, statements, and reports required to
				be filed under this Act shall be filed with the
				Commission.
					.
			303.Electronic
			 filing of FEC reportsSection
			 304(a)(11) of the Federal Election Campaign Act
			 of 1971 (2 U.S.C. 434(a)(11)) is amended—
				(1)in subparagraph
			 (A), by striking under this Act— and all that follows and
			 inserting under this Act shall be required to maintain and file such
			 designation, statement, or report in electronic form accessible by
			 computers.;
				(2)in subparagraph
			 (B), by striking 48 hours and all that follows through
			 filed electronically) and inserting 24 hours;
			 and
				(3)by striking
			 subparagraph (D).
				IVMiscellaneous
			 provisions
			401.SeverabilityIf any provision of this Act or amendment
			 made by this Act, or the application of a provision or amendment to any person
			 or circumstance, is held to be unconstitutional, the remainder of this Act and
			 amendments made by this Act, and the application of the provisions and
			 amendment to any person or circumstance, shall not be affected by the
			 holding.
			402.Review of
			 constitutional issuesAn
			 appeal may be taken directly to the Supreme Court of the United States from any
			 final judgment, decree, or order issued by any court ruling on the
			 constitutionality of any provision of this Act or amendment made by this
			 Act.
			403.Effective
			 dateExcept as otherwise
			 provided for in this Act, this Act and the amendments made by this Act shall
			 take effect on January 1, 2008.
			
